Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office Action is in response to claims filed 07/13/22.
Claims 1-8 and 10-21 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 3 recites “Identifying …” wherein the first letter is capitalized, however, in all previous iterations of the claims this word has not been capitalized. It appears to be a mere typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-8 and 21 are directed to machine-implemented methods and fall within the statutory category of processes; Claim 10 is directed to a non-transitory machine-readable medium and falls within the statutory category of articles of manufacture; and Claims 11-20 are directed to processors for graphics rendering and fall within the statutory category of machines. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1, 10 and 11: The limitations of “identifying a set of computation tasks to be executed on a plurality of processing units; profiling the computation tasks of the set according to parameters comprising memory access requirements and computation requirements of the computation tasks; forming instances of the computation tasks into at least one group by using said profiling of the computation tasks to identify computation tasks to be grouped together on the basis that they have memory access requirements and computation requirements that enable them to be executed in a group; and scheduling, subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed on the plurality of processing units”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind as a mental process. For example, a person can think and observe, judge and evaluate what tasks are to be executed on processing units and further mentally evaluate the tasks for what memory/computation capacity they require and further mentally determine groups of tasks to execute together based on the evaluated memory/computation capacity they require and lastly mentally determine a schedule for executing the grouped tasks.
Examiner further notes that the claim as a whole recites steps of collecting information about tasks and analyzing the information to form groups and make a schedule for execution of the groups. This collection of information and scheduling tasks is a mental process. The concept of scheduling actions is a function routinely performed by a person, e.g., a doctor's office scheduling a procedure based upon the severity of the patient's condition. More specifically, representative claim 1 recites identifying a set of computation tasks and profiling the computation tasks of the set according to parameters ( collecting information), and forming instances of the computation tasks into at least one group by using said profiling and scheduling, subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed on the plurality of processing units ( a basic analysis). It is further notable that the claims do not even go as far as executing the computation tasks but merely schedule tasks to be executed. Thus, the claims recite a concept of gathering data, and analyzing it, which is similar to the idea held to be abstract in Electric Power Group. The claims at issue in Electric Power Group recited several steps of receiving data from various sources, detecting and analyzing the data, and displaying the data. Elec. Power Grp., LLCv. Alstom S.A., 830 F.3d 1350, 1351-52 (Fed. Cir. 2016). The court stated "we have treated collecting information, including when limited to particular content ( which does not change its character as information), as within the realm of abstract ideas." Id. at 1353; see also Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067 (Fed. Cir. 2011) (finding claims to collecting and comparing known information determined to be steps that can be practically performed in the human mind); In re TLI Commc 'ns LLC Patent Litig., 823 F.3d 607,613 (Fed. Cir. 2016) (finding the claims to classifying and storing digital images as reciting an abstract idea) Content Extraction & Transmission LLCv. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) ("The concept of data collection, recognition, and storage is undisputedly well-known. Indeed, humans have always performed these functions."); October 2019 Update: Subject Matter Eligibility 7 ( discussing Electric Power Group and mental processes), available at https://www.uspto.gov/sites/default/files/documents/peg_ oct_ 2019 update.pdf.
Therefore, Yes, claims 1, 10 and 11 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1, 10 and 11: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “by a processor”, “machine-implemented”, “a plurality of processing units”, “A non-transitory machine-readable medium storing thereon machine-executable instructions that when executed cause at least one processor to” and “A processor … comprising a plurality of processing units configured to execute computation tasks” which are merely recitations of generic computing components and functions (see MPEP § 2106.05(b)) which does not integrate a judicial exception into practical application. Further, claim 11 recites the following additional elements – “each computation task defining a graphic rendering process” and “for graphics rendering” which is merely a recitation of a field of use/technological environment (see MPEP § 2106.05(h)) which does not integrate a judicial exception into practical application
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1, 10 and 11 not only recite a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claims 1, 10 and 11: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea, see MPEP § 2106.05(b and h).
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1, 10 and 11 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 2 and 17, they recite additional abstract idea recitations of “wherein the grouping comprising identifying a group of instances of computation tasks having a collective data access pattern conforming to a specified concurrent computation profile” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate what tasks are to be executed on processing units and further mentally evaluate the tasks for determining whether they have an access pattern the conforms to a profile. Identifying a set of computation tasks and profiling the computation tasks of the set according to patterns is merely a mental process of collecting information and analyzing it. Further, claims 2 and 17 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 2 and 17 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 2 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 3, it recites additional abstract idea recitations of “estimating amounts of further computation that will be created for scheduling, as a result of executing instances of the one or more elements of program code; and scheduling the instances for execution using the estimated amounts of further computation and a scheduling objective” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate whether the mentally created schedule would create further tasks for processing and mental determine a schedule for those further tasks. Identifying a further tasks and scheduling them is merely a mental process of collecting information and analyzing it. Further, claim 3 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 3 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 3 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 4, it recites additional element recitations of “wherein the scheduling objective relates to progress in rendering a sequence of 2-D images from 3-D scene data, and the scheduling comprises using the estimated amounts of further computation in scheduling inter-frame processing tasks” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 4 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 4 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 4 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 5, it recites additional element recitations of “wherein inter-frame processing tasks comprise building an acceleration structure and performing vertex transformations on the 3-D scene data” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 5 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 5 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 5 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 6, it recites additional element recitations of “wherein the identified computation tasks comprise computation tasks to be executed, and computation tasks that have begun execution” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 6 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 6 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 6 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 7 and 19, they recite additional abstract idea recitations of “wherein the profiling comprises accessing a respective flag for different computation tasks of the set, and using the flags in determining the memory access requirements and computation requirements for the computation tasks of the set” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate a flag indicating information about a task to mentally determine the memory/computation capacity required. Identifying a flag and profiling the computation tasks of the set according to memory/computation requirements indicated by the flag is merely a mental process of collecting information and analyzing it. Further, claims 7 and 19 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 7 and 19 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 7 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 8 and 15, they recite additional abstract idea recitations of “wherein a grouping of computation tasks is formed using a target memory utilization” and “memory, wherein the scheduler is configured to group the instances of the computation tasks for execution into groups based on a target for memory usage” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate mentally the memory usage/utilization of tasks and use that information the mentally determine how to group the tasks. Identifying memory usage/utilization data and grouping tasks based on that information is merely a mental process of collecting information and analyzing it. Further, claims 8 and 15 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 8 and 15 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claims 8 and 15 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 12, it recites additional element recitations of “a plurality of local memories used by the plurality of processing units for storing data associated with computation tasks to be executed on the plurality of processing units” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 12 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 12 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 12 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 13, it recites additional element recitations of “wherein there is a one-to-one correspondence between the plurality of local memories and the plurality of processing units” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claim 13 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 13 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 13 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 14, it recites additional abstract idea recitations of “wherein the scheduler is further configured to identify which, if any, of the processing units of the plurality has, in an associated local memory, data associated with a computation task to be executed, and to group that computation task into a group for execution by one of those identified processing units” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate whether a processing unit already has data of a task that is to be scheduled and if so mentally determining that the task should be scheduled on that processing unit that already has its data. Identifying a processing unit already has data of a task and scheduling that task on that processing unit is merely a mental process of collecting information and analyzing it. Further, claim 14 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 14 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 14 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 16, it recites additional abstract idea recitations of “wherein the scheduler is configured to group the instances of the computation tasks for execution into groups in accordance with priorities based on indications of the number of further instances of computation tasks which are likely to result from the execution of the instances of computation tasks” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate if processing a task would result in further tasks to be scheduled and mentally assigning priorities based on likelihood of generating further tasks and mentally determining the scheduling groups based on these priorities. Identifying if tasks will generate further tasks and assigning priorities based on the likelihood of generating further tasks and grouping based on the priorities is merely a mental process of collecting information and analyzing it. Further, claim 16 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 16 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 16 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 18, it recites additional abstract idea recitations of “wherein the scheduler is configured to group the instances of the computation tasks for execution into groups such that a grouping of computation tasks includes a computation task that is memory access bounded and a computation task that is compute bounded” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate if processing a task is memory or compute bounded and mentally determining the scheduling groups based on grouping memory bounded tasks with compute bounded tasks. Identifying if tasks are memory or compute bounded and grouping memory bounded tasks with compute bounded tasks is merely a mental process of collecting information and analyzing it. Further, claim 18 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 18 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 18 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 20, it recites additional abstract idea recitations of “wherein the scheduler is configured to group the instances of the computation tasks for execution into groups by grouping identifiers of the instances of the computation tasks” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate a task identifier and mentally determining the scheduling groups based on task identifier. Identifying a task identifier and grouping tasks based on task identifier is merely a mental process of collecting information and analyzing it. Further, claim 20 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 20 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 20 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 21, it recites additional abstract idea recitations of “wherein the instances of the computation tasks forming each group are scheduled to be executed concurrently on the plurality of processing units” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think and observe, judge and evaluate to determine that the schedule of tasks should execute tasks within a group concurrently. Identifying tasks should execute concurrently and mentally grouping and scheduling them to do so is merely a mental process of collecting information and analyzing it. Further, claim 21 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 21 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 21 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-8 and 10-21 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-14, 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli).

With regard to claim 1, Miller teaches a machine-implemented method of scheduling computation tasks (The configuration of the CMP system 10 provides a flexible mechanism for thread scheduling and thread affinity management in at least col. 3 lines 13-21 and col. 6 lines 33-40),
each computation task defining a graphic rendering process, comprising (Examples of the application 214 may include a graphics program, a server interface program, a database program, or any program that may utilize the multiprocessor architecture provided by the system 10 in at least col. 5 line 63 – col. 6 line 17 and col. 2 lines 40-44 and col. 3 lines 31-50):
identifying, by a processor (The thread affinity manager 145 contains program code that, when executed by the processor 110, causes the processor 110 to perform operations as described below in at least col. 4 lines 14-17 and col. 4 lines 60 - 67), a set of computation tasks to be executed on a plurality of processing units (An active thread is a thread that has been created to run in the application or in the virtual machine. For performance and efficiency, thread is affinitized or assigned to a cluster of processors according to the thread granularity. When a thread is affinitized to a cluster of processors, it shares with other threads most of the resources provided by that cluster of processor, including local memories such as third level cache (TLC) in at least col. 6 line 51 – col. 7 line 11);
parameters comprising memory access requirements and computation requirements of the computation tasks (when an active thread is ready to be affinitized, its usage status is determined. The usage status can be queried or determined based on the task performed by the active thread. Depending on the usage status, the thread may be affinitized to a cluster of processors such that the resulting processor configuration provides the best performance. A number of factors are considered in deciding a particular processor configuration suitable for the active thread. Examples of these factors include memory locality, memory independence, thread communication, size of occupied memories, number of live objects, memory fragmentation, etc in at least col. 8 lines 38-59);
grouping, by the processor (in at least col. 4 lines 14-17 and col. 4 lines 60 - 67), instances of the computation tasks into at least one group by using with said memory access requirements and computation requirements of the computation tasks to identify computation tasks to be grouped together on the basis that they have memory access requirements and computation requirements that enable them to be executed in a group (By discriminating a thread to be either an application thread or a VM thread and grouping the granularity masks into two types of masks, the thread can be affinitized to an appropriate cluster of processors for maximum memory localization. In addition, load balancing and thread communication can be performed efficiently. As will be discussed later, when a thread is ready for affinitization, its usage status can be queried and/or determined. Based on the usage status, the affinity manager 145 (shown in FIG. 1) can decide which group is most suitable for the thread, and within the selected group, which cluster of processors is most suitable in at least col. 8 lines 8-18 and a thread may be discriminated or classified as an application thread or a VM thread. An application thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Similarly, a VM thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Based on this usage, and coupled with information regarding the current state of the system, an appropriate processor configuration may be selected and the thread is then affinitized to a cluster of processors in the selected processor configuration in at least col. 8 lines 19-37 and 48-59); and
scheduling, by the processor (in at least col. 4 lines 14-17 and col. 4 lines 60 - 67), said at least one group to be executed on the plurality of processing units (The configuration of the CMP system 10 provides a flexible mechanism for thread scheduling and thread affinity management in at least col. 3 lines 13-21 and col. 6 lines 33-40).
Miller teaches grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements, to clusters of processors but Miller does not specifically teach creating task profiles representative of the memory access and computation requirements.
However, in analogous art, Ferstl teaches profiling, by the processor (in at least ¶ [0054]), the computation tasks of the set according to parameters comprising memory access requirements and computation requirements of the computation tasks (Further, as outlined above, the selection operation is further based on a job profile specifying requirements in association with the computing job. The job profile preferably specifies characteristics of the computing job further facilitating a selection of a job handler. The job profile may include information on a memory capacity required for an execution of the computing job. Further, the job profile may include a number of processing units required for suitable execution of the computing job in at least ¶ [0121]);
selecting computation tasks for execution in accordance with said profiling of the computation tasks (selection section for obtaining selection information specifying a job handler for handling the computing job in at least ¶ [0011] and the selection section is arranged to obtain a job profile of the computing job and to select the job handler based on the job profile. Thus, the pre-selection according to the above job distribution policy can be facilitated. Further, the job profile could be used to select a job handler at a still finer granularity. The job profile may include at least one of; a memory capacity; a number of processing units required in at least ¶ [0014])
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the job profiling based upon memory access and computation requirements of Ferstl with the grouping in accordance with memory access and computation requirements of the system of Miller resulting in a system in which the groups of tasks of Miller are grouped based upon task profiling as in Ferstl as both Miller and Ferstl group and profile, respectively, task based upon memory access and computation requirements. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system availability and efficiency while improving selection of computing resources for handling each job (See at least Ferstl ¶ [0102], [0010], [0003], [0005] and [0122]).
Miller and Ferstl teach grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements utilizing task profiles representative of the memory access and computation requirements but do not specifically teach that the tasks are formed first into groups and scheduled subsequently to the grouping.
However, in analogous art Yurekli teaches forming, by the processor (in at least ¶ [0017]), instances of the computation tasks into at least one group (create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource in at least ¶ [0293] and Exemplarily, a bundle parameter may he assigned to at least one task, in another example to each task. Exemplarily, the bundle parameter defines a group of tasks within a particular process, where tasks having identical bundle parameter belong to the same group of tasks. A grouping of tasks may be of particular advantage for tasks that are exemplarily assigned to the same resource in at least ¶ [0038] – [0039]) and scheduling, by the processor (in at least ¶ [0017]), subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed (When setting a project as `Ready to be scheduled` the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task in at least ¶ [0297] and In case the scheduling is regarded as being completed in step ST33 the method proceeds to step ST35 of selecting one of the established resource-task assignment sets according to a selection condition for the control parameter and allocating processes 118 to resources 106 according to the selected resource-task assignment set. Accordingly in step ST35 an allocation 120 is created that defines a precise scheduling of the processes 118 and their allocation to the resources 106 in at least ¶ [0077], Examiner notes that it is determined whether a project is ready to be scheduled, including “that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile” before it is “`Ready to be scheduled`” and therefore the scheduling occurs subsequent to the formation of groups)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the asks are formed first into groups and scheduled subsequently to the grouping of Yurekli with the systems and methods of Miller and Ferstl resulting in a system in which the tasks of Miller that have been grouped through one-by-one affinization scheduling to the same resource based on memory access requirements and computation requirements, utilizing a task profile as in Ferstl, are instead grouped first, on the basis of memory access requirements and computation requirements utilizing a task profile as in Miller and Ferstl, and then subsequently scheduled, as in Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensur[ing] the continuity in the execution of the tasks, e.g. all tasks in the bundle are assigned to the same resource so that the resource can use the output of a predecessor task for the successor tasks. Similarly, if there is no dependency interrelation, bundled tasks might be sharing same material for the execution, therefore assigning those tasks to the same resource may be advantageous (see at least Yurekli ¶ [0038] – [0039]).

With regard to claim 10, Miller teaches a non-transitory machine-readable medium storing thereon machine-executable instructions that when executed cause at least one processor to (in at least col. 4 lines 28-37):
identify a set of computation tasks to be executed on a plurality of processing units (An active thread is a thread that has been created to run in the application or in the virtual machine. For performance and efficiency, thread is affinitized or assigned to a cluster of processors according to the thread granularity. When a thread is affinitized to a cluster of processors, it shares with other threads most of the resources provided by that cluster of processor, including local memories such as third level cache (TLC) in at least col. 6 line 51 – col. 7 line 11),
each computation task defining a graphic rendering process (Examples of the application 214 may include a graphics program, a server interface program, a database program, or any program that may utilize the multiprocessor architecture provided by the system 10 in at least col. 5 line 63 – col. 6 line 17 and col. 2 lines 40-44 and col. 3 lines 31-50);
parameters comprising memory access requirements and computation requirements of the computation tasks (when an active thread is ready to be affinitized, its usage status is determined. The usage status can be queried or determined based on the task performed by the active thread. Depending on the usage status, the thread may be affinitized to a cluster of processors such that the resulting processor configuration provides the best performance. A number of factors are considered in deciding a particular processor configuration suitable for the active thread. Examples of these factors include memory locality, memory independence, thread communication, size of occupied memories, number of live objects, memory fragmentation, etc in at least col. 8 lines 38-59);
group instances of the computation tasks into at least one group by using with said memory access requirements and computation requirements of the computation tasks to identify computation tasks to be grouped together on the basis that they have memory access requirements and computation requirements that enable them to be executed in a group (By discriminating a thread to be either an application thread or a VM thread and grouping the granularity masks into two types of masks, the thread can be affinitized to an appropriate cluster of processors for maximum memory localization. In addition, load balancing and thread communication can be performed efficiently. As will be discussed later, when a thread is ready for affinitization, its usage status can be queried and/or determined. Based on the usage status, the affinity manager 145 (shown in FIG. 1) can decide which group is most suitable for the thread, and within the selected group, which cluster of processors is most suitable in at least col. 8 lines 8-18 and a thread may be discriminated or classified as an application thread or a VM thread. An application thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Similarly, a VM thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Based on this usage, and coupled with information regarding the current state of the system, an appropriate processor configuration may be selected and the thread is then affinitized to a cluster of processors in the selected processor configuration in at least col. 8 lines 19-37 and 48-59); and
schedule said at least one group to be executed on the plurality of processing units (The configuration of the CMP system 10 provides a flexible mechanism for thread scheduling and thread affinity management in at least col. 3 lines 13-21 and col. 6 lines 33-40).
Miller teaches grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements, to clusters of processors but Miller does not specifically teach creating task profiles representative of the memory access and computation requirements.
However, in analogous art, Ferstl teaches profile the computation tasks of the set according to parameters comprising memory access requirements and computation requirements of the computation tasks (Further, as outlined above, the selection operation is further based on a job profile specifying requirements in association with the computing job. The job profile preferably specifies characteristics of the computing job further facilitating a selection of a job handler. The job profile may include information on a memory capacity required for an execution of the computing job. Further, the job profile may include a number of processing units required for suitable execution of the computing job in at least ¶ [0121]);
select computation tasks for execution in accordance with said profiling of the computation tasks (selection section for obtaining selection information specifying a job handler for handling the computing job in at least ¶ [0011] and the selection section is arranged to obtain a job profile of the computing job and to select the job handler based on the job profile. Thus, the pre-selection according to the above job distribution policy can be facilitated. Further, the job profile could be used to select a job handler at a still finer granularity. The job profile may include at least one of; a memory capacity; a number of processing units required in at least ¶ [0014])
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the job profiling based upon memory access and computation requirements of Ferstl with the grouping in accordance with memory access and computation requirements of the system of Miller resulting in a system in which the groups of tasks of Miller are grouped based upon task profiling as in Ferstl as both Miller and Ferstl group and profile, respectively, task based upon memory access and computation requirements. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system availability and efficiency while improving selection of computing resources for handling each job (See at least Ferstl ¶ [0102], [0010], [0003], [0005] and [0122]).
Miller and Ferstl teach grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements utilizing task profiles representative of the memory access and computation requirements but do not specifically teach that the tasks are formed first into groups and scheduled subsequently to the grouping.
However, in analogous art Yurekli teaches form instances of the computation tasks into at least one group (create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource in at least ¶ [0293] and Exemplarily, a bundle parameter may he assigned to at least one task, in another example to each task. Exemplarily, the bundle parameter defines a group of tasks within a particular process, where tasks having identical bundle parameter belong to the same group of tasks. A grouping of tasks may be of particular advantage for tasks that are exemplarily assigned to the same resource in at least ¶ [0038] – [0039]) and schedule, subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed (When setting a project as `Ready to be scheduled` the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task in at least ¶ [0297] and In case the scheduling is regarded as being completed in step ST33 the method proceeds to step ST35 of selecting one of the established resource-task assignment sets according to a selection condition for the control parameter and allocating processes 118 to resources 106 according to the selected resource-task assignment set. Accordingly in step ST35 an allocation 120 is created that defines a precise scheduling of the processes 118 and their allocation to the resources 106 in at least ¶ [0077], Examiner notes that it is determined whether a project is ready to be scheduled, including “that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile” before it is “`Ready to be scheduled`” and therefore the scheduling occurs subsequent to the formation of groups)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the asks are formed first into groups and scheduled subsequently to the grouping of Yurekli with the systems and methods of Miller and Ferstl resulting in a system in which the tasks of Miller that have been grouped through one-by-one affinization scheduling to the same resource based on memory access requirements and computation requirements, utilizing a task profile as in Ferstl, are instead grouped first, on the basis of memory access requirements and computation requirements utilizing a task profile as in Miller and Ferstl, and then subsequently scheduled, as in Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensur[ing] the continuity in the execution of the tasks, e.g. all tasks in the bundle are assigned to the same resource so that the resource can use the output of a predecessor task for the successor tasks. Similarly, if there is no dependency interrelation, bundled tasks might be sharing same material for the execution, therefore assigning those tasks to the same resource may be advantageous (see at least Yurekli ¶ [0038] – [0039]).

With regard to claim 11, Miller teaches a processor for graphics rendering, comprising (Examples of the application 214 may include a graphics program, a server interface program, a database program, or any program that may utilize the multiprocessor architecture provided by the system 10 in at least col. 5 line 63 – col. 6 line 17 and col. 2 lines 40-44 and col. 3 lines 31-50)
a plurality of processing units configured to execute computation tasks (in at least col. 2 lines 40-44 and col. 3 lines 31-50); and
a scheduler configured to: identify a set of computation tasks to be executed on a plurality of processing units (An active thread is a thread that has been created to run in the application or in the virtual machine. For performance and efficiency, thread is affinitized or assigned to a cluster of processors according to the thread granularity. When a thread is affinitized to a cluster of processors, it shares with other threads most of the resources provided by that cluster of processor, including local memories such as third level cache (TLC) in at least col. 6 line 51 – col. 7 line 11);
parameters comprising memory access requirements and computation requirements of the computation tasks (when an active thread is ready to be affinitized, its usage status is determined. The usage status can be queried or determined based on the task performed by the active thread. Depending on the usage status, the thread may be affinitized to a cluster of processors such that the resulting processor configuration provides the best performance. A number of factors are considered in deciding a particular processor configuration suitable for the active thread. Examples of these factors include memory locality, memory independence, thread communication, size of occupied memories, number of live objects, memory fragmentation, etc in at least col. 8 lines 38-59);
group instances of the computation tasks into at least one group by using with said memory access requirements and computation requirements of the computation tasks to identify computation tasks to be grouped together on the basis that they have memory access requirements and computation requirements that enable them to be executed in a group (By discriminating a thread to be either an application thread or a VM thread and grouping the granularity masks into two types of masks, the thread can be affinitized to an appropriate cluster of processors for maximum memory localization. In addition, load balancing and thread communication can be performed efficiently. As will be discussed later, when a thread is ready for affinitization, its usage status can be queried and/or determined. Based on the usage status, the affinity manager 145 (shown in FIG. 1) can decide which group is most suitable for the thread, and within the selected group, which cluster of processors is most suitable in at least col. 8 lines 8-18 and a thread may be discriminated or classified as an application thread or a VM thread. An application thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Similarly, a VM thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Based on this usage, and coupled with information regarding the current state of the system, an appropriate processor configuration may be selected and the thread is then affinitized to a cluster of processors in the selected processor configuration in at least col. 8 lines 19-37 and 48-59); and
schedule said at least one group to be executed on the plurality of processing units (The configuration of the CMP system 10 provides a flexible mechanism for thread scheduling and thread affinity management in at least col. 3 lines 13-21 and col. 6 lines 33-40).
Miller teaches grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements, to clusters of processors but Miller does not specifically teach creating task profiles representative of the memory access and computation requirements.
However, in analogous art, Ferstl teaches profile the computation tasks of the set according to parameters comprising memory access requirements and computation requirements of the computation tasks (Further, as outlined above, the selection operation is further based on a job profile specifying requirements in association with the computing job. The job profile preferably specifies characteristics of the computing job further facilitating a selection of a job handler. The job profile may include information on a memory capacity required for an execution of the computing job. Further, the job profile may include a number of processing units required for suitable execution of the computing job in at least ¶ [0121]);
select computation tasks for execution in accordance with said profiling of the computation tasks (selection section for obtaining selection information specifying a job handler for handling the computing job in at least ¶ [0011] and the selection section is arranged to obtain a job profile of the computing job and to select the job handler based on the job profile. Thus, the pre-selection according to the above job distribution policy can be facilitated. Further, the job profile could be used to select a job handler at a still finer granularity. The job profile may include at least one of; a memory capacity; a number of processing units required in at least ¶ [0014])
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the job profiling based upon memory access and computation requirements of Ferstl with the grouping in accordance with memory access and computation requirements of the system of Miller resulting in a system in which the groups of tasks of Miller are grouped based upon task profiling as in Ferstl as both Miller and Ferstl group and profile, respectively, task based upon memory access and computation requirements. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system availability and efficiency while improving selection of computing resources for handling each job (See at least Ferstl ¶ [0102], [0010], [0003], [0005] and [0122]).
Miller and Ferstl teach grouping and scheduling threads through affinization, based upon compatible memory access and computation requirements utilizing task profiles representative of the memory access and computation requirements but do not specifically teach that the tasks are formed first into groups and scheduled subsequently to the grouping.
However, in analogous art Yurekli teaches form instances of the computation tasks into at least one group (create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource in at least ¶ [0293] and Exemplarily, a bundle parameter may he assigned to at least one task, in another example to each task. Exemplarily, the bundle parameter defines a group of tasks within a particular process, where tasks having identical bundle parameter belong to the same group of tasks. A grouping of tasks may be of particular advantage for tasks that are exemplarily assigned to the same resource in at least ¶ [0038] – [0039]) and schedule, subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed (When setting a project as `Ready to be scheduled` the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task in at least ¶ [0297] and In case the scheduling is regarded as being completed in step ST33 the method proceeds to step ST35 of selecting one of the established resource-task assignment sets according to a selection condition for the control parameter and allocating processes 118 to resources 106 according to the selected resource-task assignment set. Accordingly in step ST35 an allocation 120 is created that defines a precise scheduling of the processes 118 and their allocation to the resources 106 in at least ¶ [0077], Examiner notes that it is determined whether a project is ready to be scheduled, including “that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile” before it is “`Ready to be scheduled`” and therefore the scheduling occurs subsequent to the formation of groups)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the asks are formed first into groups and scheduled subsequently to the grouping of Yurekli with the systems and methods of Miller and Ferstl resulting in a system in which the tasks of Miller that have been grouped through one-by-one affinization scheduling to the same resource based on memory access requirements and computation requirements, utilizing a task profile as in Ferstl, are instead grouped first, on the basis of memory access requirements and computation requirements utilizing a task profile as in Miller and Ferstl, and then subsequently scheduled, as in Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of ensur[ing] the continuity in the execution of the tasks, e.g. all tasks in the bundle are assigned to the same resource so that the resource can use the output of a predecessor task for the successor tasks. Similarly, if there is no dependency interrelation, bundled tasks might be sharing same material for the execution, therefore assigning those tasks to the same resource may be advantageous (see at least Yurekli ¶ [0038] – [0039]).

With regard to claim 12, Miller teaches a plurality of local memories used by the plurality of processing units for storing data associated with computation tasks to be executed on the plurality of processing units (The active thread utilize one of first and second local memories associated with first and second processor configurations, respectively in at least col. 1 lines 60-67).

With regard to claim 13, Miller teaches wherein there is a one-to-one correspondence between the plurality of local memories and the plurality of processing units (The active thread utilize one of first and second local memories associated with first and second processor configurations, respectively in at least col. 1 lines 60-67).

With regard to claim 14, Miller teaches wherein the scheduler is further configured to identify which, if any, of the processing units of the plurality has, in an associated local memory, data associated with a computation task to be executed, and to group that computation task into a group for execution by one of those identified processing units (When a thread is affinitized to a cluster of processors, it shares with other threads most of the resources provided by that cluster of processor, including local memories such as third level cache (TLC). Such sharing within the same granularity level provides high performance because overhead in thread communication can be reduced significantly. In addition, thread migration is minimized, resulting in efficient load balancing and memory usage. It is, therefore, useful to discriminating clusters of processors on the basis of their mutual proximity, memory usage, interconnection structure, and other factors in at least col. 6 line 63 – col. 7 line 11).

With regard to claim 18, Miller teaches wherein the scheduler is configured to group the instances of the computation tasks for execution into groups such that a grouping of computation tasks includes a computation task that is memory access bounded and a computation task that is compute bounded (By discriminating a thread to be either an application thread or a VM thread and grouping the granularity masks into two types of masks, the thread can be affinitized to an appropriate cluster of processors for maximum memory localization. In addition, load balancing and thread communication can be performed efficiently. As will be discussed later, when a thread is ready for affinitization, its usage status can be queried and/or determined. Based on the usage status, the affinity manager 145 (shown in FIG. 1) can decide which group is most suitable for the thread, and within the selected group, which cluster of processors is most suitable in at least col. 8 lines 8-18 and a thread may be discriminated or classified as an application thread or a VM thread. An application thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Similarly, a VM thread may be further discriminated or classified as a memory intensive thread, an input/output intensive thread, or a processor intensive thread. Based on this usage, and coupled with information regarding the current state of the system, an appropriate processor configuration may be selected and the thread is then affinitized to a cluster of processors in the selected processor configuration in at least col. 8 lines 19-37).

With regard to claim 21, Miller teaches wherein the instances of the computation tasks forming each group are scheduled to be executed concurrently on the plurality of processing units (Each of the TLC 30.sub.k's provides a larger cache memory than the L2 and L1 caches of the corresponding processor subsystems to improve performance by allowing the processors within a subpod or group to share cached information in at least col. 2 lines 40-65 and  Thread affinitization is a process to assign a thread to a processor or a cluster of processors. When a thread is affinitized to a cluster of processors, it is executed within the processors in that cluster in at least col. 3 lines 13-30 and For performance and efficiency, thread is affinitized or assigned to a cluster of processors according to the thread granularity. When a thread is affinitized to a cluster of processors, it shares with other threads most of the resources provided by that cluster of processor, including local memories such as third level cache (TLC). Such sharing within the same granularity level provides high performance because overhead in thread communication can be reduced significantly. In addition, thread migration is minimized, resulting in efficient load balancing and memory usage. It is, therefore, useful to discriminating clusters of processors on the basis of their mutual proximity, memory usage, interconnection structure, and other factors in at least col. 6 line 63 – col. 7 line 11).

Claims 2, 3, 6, 16-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) as applied to claims 1, 10-14, 18 and 21 above and in further view of Nickolls et al. Pat. No. US 7,788,468 B1 (hereafter Nickolls).

With regard to claim 2, Miller, Ferstl and Yurekli teach the machine-implemented method of claim 1,
Miller, Ferstl and Yurekli do not specifically teach identifying a group of tasks having a concurrent collective data access pattern.
However, in analogous art Nickolls teaches wherein the grouping comprising identifying a group of instances of computation tasks having a collective data access pattern conforming to a specified concurrent computation profile (concurrent CTAs in core 126 may be required to have the same state parameters in at least col. 27 lines 1-11 and any desired pattern of data sharing among threads can be supported, and any thread in a CTA can share data with any other thread in the same CTA in at least col. 7 line 49 – col. 8 line 2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the identifying a group of tasks having a concurrent collective data access pattern of Nickolls with the system of Miller, Ferstl and Yurekli resulting in a system in which the threads grouped and affinitized to processing groups, as in Miller, are threads identified as having a collective data access pattern conforming to a specified concurrent computation profile as in Nickolls. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by grouping threads which cooperate and can execute concurrently on the same input data set and thus improve memory and processor management (See at least Nickolls col. 2 lines 18-37 and col. 7 line 37 – col. 8 line 2).

With regard to claim 3, Miller, Ferstl and Yurekli teach the machine-implemented method of claim 1,
Miller, Ferstl and Yurekli do not specifically teach estimating further amounts of computation and scheduling the further amounts of computation.
However, in analogous art Nickolls teaches estimating amounts of further computation that will be created for scheduling, as a result of executing instances of the one or more elements of program code; and scheduling the instances for execution using the estimated amounts of further computation and a scheduling objective (In instances where an application program creates and executes multiple CTAs, processing all of the CTAs using a single core 126 may result in significant latency. For example, referring to FIG. 2C, the 2-D tile-based HDTV image filter includes approximately 8K tiles and thus about 8K CTAs per frame. Executing 8K CTAs sequentially can require significant time even if each CTA entails a relatively small amount of work. As noted above, in some instances it may be possible to hide some or all of the latency via hardware parallelism and/or software techniques. Another option is to increase the available processing capacity, e.g., by providing larger cores and/or more parallel cores so that more CTAs can be executed concurrently in at least col. 26 lines 34-46).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the estimating further amounts of computation and scheduling the further amounts of computation of Nickolls with the system of Miller, Ferstl and Yurekli resulting in a system in which the threads grouped and affinitized to processing groups, as in Miller, are estimated to produce further amount of computation as in Nickolls and the further amount of computation is scheduled. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency anticipating future need and increasing available resource for handling the future need (See at least Nickolls col. 26 lines 34-46).

With regard to claim 6, Nickolls teaches wherein the identified computation tasks comprise computation tasks to be executed, and computation tasks that have begun execution (At step 1024, core interface 128 determines whether all of the threads in the CTA have been launched. If not, then at step 1026, core interface 128 increments the P thread IDs to generate thread IDs for the next SIMD group, then returns to step 1018 to select a new group index GID and load the new thread IDs into local registers or other per-thread registers in at least col.. 19 lines 32-37).

With regard to claim 16, Miller, Ferstl and Yurekli teach the processor of claim 11,
Miller, Ferstl and Yurekli do not specifically teach scheduling in accordance with priority.
However, in analogous art Nickolls teaches wherein the scheduler is configured to group the instances of the computation tasks for execution into groups in accordance with priorities based on indications of the number of further instances of computation tasks which are likely to result from the execution of the instances of computation tasks (Arbitration logic 320 may include conventional logic for prioritizing and selecting among concurrent threads (e.g., using round-robin, least-recently serviced, or the like), and selection may be based in part on feedback information from fetch logic 322 or issue logic 324 as to how many instructions have been fetched but not yet issued for each SIMD group in at least col. 12 lines 18-24 and col. 26 lines 34-46).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the scheduling in accordance with priority of Nickolls with the system of Miller, Ferstl and Yurekli resulting in a system in which the threads grouped and affinitized to processing groups, as in Miller, are scheduled according to priorities as in Nickolls. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency anticipating future need and prioritizing the scheduling of threads based upon the current and future available resources (See at least Nickolls col. 12 lines 18-24 and col. 26 lines 34-46).

With regard to claim 17, Miller, Ferstl and Yurekli teach the processor of claim 11,
Miller, Ferstl and Yurekli do not specifically teach identifying a group of tasks having a concurrent collective data access pattern.
However, in analogous art Nickolls teaches wherein the scheduler is configured to group the instances of the computation tasks for execution into groups by identifying a group of instances of computation tasks having a collective data access pattern conforming to a specified concurrent computation profile (concurrent CTAs in core 126 may be required to have the same state parameters in at least col. 27 lines 1-11 and any desired pattern of data sharing among threads can be supported, and any thread in a CTA can share data with any other thread in the same CTA in at least col. 7 line 49 – col. 8 line 2).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the identifying a group of tasks having a concurrent collective data access pattern of Nickolls with the system of Miller, Ferstl and Yurekli resulting in a system in which the threads grouped and affinitized to processing groups, as in Miller, are threads identified as having a collective data access pattern conforming to a specified concurrent computation profile as in Nickolls. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by grouping threads which cooperate and can execute concurrently on the same input data set and thus improve memory and processor management (See at least Nickolls col. 2 lines 18-37 and col. 7 line 37 – col. 8 line 2).

With regard to claim 20, Miller, Ferstl and Yurekli teach the processor of claim 11,
Miller, Ferstl and Yurekli do not specifically teach grouping tasks by identifiers.
However, in analogous art Nickolls teaches wherein the scheduler is configured to group the instances of the computation tasks for execution into groups by grouping identifiers of the instances of the computation tasks (Each thread in a CTA has a unique identifier (thread ID) assigned at thread launch time that controls various aspects of the thread's processing behavior. For instance, a thread ID may be used to determine which portion of the input data set a thread is to process, to identify one or more other threads with which a given thread is to share an intermediate result, and/or to determine which portion of an output data set (or result data set) the thread is to compute or write in at least col. 2 lines 18-37).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the grouping tasks by  identifiers of Nickolls with the system of Miller, Ferstl and Yurekli resulting in a system in which the threads grouped and affinitized to processing groups, as in Miller, are threads identified by an identifier as in Nickolls. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by grouping threads which cooperate and can execute concurrently on the same input data set and thus improve memory and processor management utilizing a simple identifier to indicate the grouping (See at least Nickolls col. 2 lines 18-37 and col. 7 line 37 – col. 8 line 2).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) in view of Nickolls et al. Pat. No. US 7,788,468 B1 (hereafter Nickolls) as applied to claims 2, 3, 6, 16-17 and 20 above and in further view of Applicant Admitted Prior Art (AAPA).

With regard to claim 4, Nickolls teaches the scheduling comprises using the estimated amounts of further computation in scheduling inter-frame processing tasks (In instances where an application program creates and executes multiple CTAs, processing all of the CTAs using a single core 126 may result in significant latency. For example, referring to FIG. 2C, the 2-D tile-based HDTV image filter includes approximately 8K tiles and thus about 8K CTAs per frame. Executing 8K CTAs sequentially can require significant time even if each CTA entails a relatively small amount of work. As noted above, in some instances it may be possible to hide some or all of the latency via hardware parallelism and/or software techniques. Another option is to increase the available processing capacity, e.g., by providing larger cores and/or more parallel cores so that more CTAs can be executed concurrently in at least col. 26 lines 34-46).
Miller, Ferstl, Yurekli and Nickolls do not specifically teach that the scheduling objective relates to rendering 2-D images from 3-D scene data. Nickolls does teaches “Graphics processors have used very wide SIMD architectures to achieve high throughput in image-rendering applications. Such applications generally entail executing the same programs (vertex shaders or pixel shaders) on large numbers of objects (vertices or primitives). Since each object is processed independently of all others using the same sequence of operations, a SIMD architecture provides considerable performance enhancement at reasonable cost. Typically, a GPU includes one SIMD core (e.g., 200 threads wide) that executes vertex shader programs, and another SIMD core of comparable size that executes pixel shader programs. In high-end GPUs, multiple sets of SIMD cores are sometimes provided to support an even higher degree of parallelism.” And a methods and systems to “to provide systems and methods for parallel processing that facilitate sharing of data among concurrently-executing threads” in at least col. 1 line 49 – col. 2 line 14. Therefore, the scheduling objectives of Nickolls relate to improvements to processing of graphics data in a concurrent SIMD architecture.
In analogous art AAPA teaches rendering a sequence of 2-D images from 3-D scene data (Rendering photo-realistic 2-D images from 3-D scene descriptions with ray  tracing is well-known in the computer graphics arts. Ray tracing is known to produce photo-  realistic images, including realistic shadow and lighting effects, because ray tracing can model  the physical behavior of light interacting with elements of a scene. Ray tracing usually involves  obtaining a scene description composed of geometric shapes, which describe surfaces of  structures in the scene, and can be called primitives. A common primitive shape is a triangle.  Objects can be composed of one or more such primitives. Objects can be composed of many  thousands, or even millions of such primitives. Scenes typically contain many objects.  Resolution of displays and the media to be displayed thereon continue to increase. Ray tracing  requires repeating a few calculations many times with different data (e.g. intersection testing),  as well as executing special purpose code ("shading") for identified ray intersections. In at least ¶ [0002] of the instant application specification), and
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the ray tracing techniques of AAPA with the system of Miller, Ferstl, Yurekli and Nickolls. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of applying the improvements to processing of graphics data in a concurrent SIMD architecture to the ray tracing techniques well-known in the art for the purpose of improving the concurrent processing of ray tracing techniques (See at least Nickolls col. 1 line 49 - col. 2 line 14) because the system of Nickolls seeks to improve concurrent processing for rendering tasks and AAPA demonstrates that ray tracing is a well-known technique which requires repeating the same few calculations many times with different data. Therefore, the SIMD architecture of Nickolls would improve the processing of ray-tracing techniques and would be an obvious application of the improvements of Nickolls to a person having ordinary skill in the art.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) in view of Nickolls et al. Pat. No. US 7,788,468 B1 (hereafter Nickolls) in view of Applicant Admitted Prior Art (AAPA) as applied to claim 4 above and in further view of Han et al. Pub. No. US 2003/0052878 A1 (hereafter Han).

With regard to claim 5, Miller, Ferstl, Yurekli, Nickolls and AAPA teach the machine-implemented method of claim 4,
Miller, Ferstl, Yurekli, Nickolls and AAPA do not specifically teach building an acceleration structure and performing vertex transformations on the 3-D scene data.
However, in analogous art Han teaches wherein inter-frame processing tasks comprise building an acceleration structure and performing vertex transformations on the 3-D scene data (The above result is achieved in a method for representation and rendering of a three-dimensional (3D) object in accordance with the invention, comprising the steps of: converting original data of a three-dimensional object into Binary Volumetric Octree (BVO) format, where color is attributed to each BVO vertex corresponding to coordinates of points belonging to object surface, said color being the average of colors of object surface points whose coordinates are inside a cube representing a three-dimensional image element, voxel, corresponding to given BVO vertex; rendering the BVO by hierarchical traversal of the octree from root vertex to leaves, so that to obtain local 3D coordinates of centers of the voxels corresponding to BVO leaves, transforming the obtained 3D coordinates into 2D coordinates of the voxel center and information of size of the projected voxel image, and generating and displaying, for each BVO leaf, a corresponding splat covering area of the projected voxel image and using color information, the 3D object being visualized by a plurality of the displayed splats in at least ¶ [0037]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the building an acceleration structure and performing vertex transformations on the 3-D scene data of Han with the system of Miller, Ferstl, Yurekli, Nickolls and AAPA. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of reducing the difficulty of rendering 3-D object (See at least Han ¶ [0004] - [0005]).

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) as applied to claims 1, 10-14, 18 and 21 above and in further view of Vance et al. Pat. No US 6,966,061 B1 (hereafter Vance).

With regard to claim 7, Miller, Ferstl and Yurekli teach the machine-implemented method of claim 1, wherein the profiling comprises
Miller teaches thread affinity flags in at least col. 5 line 63 – col. 6 line 17 but Miller, Ferstl and Yurekli do not specifically teach accessing resource requirement flags.
However, in analogous art Vance teaches accessing a respective flag for different computation tasks of the set, and using the flags in determining the memory access requirements and computation requirements for the computation tasks of the set (FIG. 6 is an illustration of the fields comprising an exemplary flag record 600 according to the present invention. There is a record such as illustrated in FIG. 5 for each flag associated with any activity listed in the program initiative delivery process document, or any resource associated with such an activity. Each flag record comprises the fields illustrated in FIG. 6. A "Identifier" field 602 contains the alphanumeric identifier of the flag. Preferably, "Identifier" field 602 is a one-up counter for each flag. Flags are identified by an "Identifier" field beginning with "F." A "Name" field 604 contains the name of the flag as it will appear in the resource or activity records. A "Description" field 606 contains a brief description of the flag that provides a user with more information regarding the particular resource in at least col. 8 lines 27-57 and abstract).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the accessing resource requirement flags of Vance with the system of Miller, Ferstl and Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing ease of access, tracking and manipulation of resource requirement information (See at least Vance col.5 lines 48-65 and col. 8 lines 42-57).

With regard to claim 19, Miller, Ferstl and Yurekli teach the processor of claim 11, wherein the scheduler comprises
Miller teaches thread affinity flags in at least col. 5 line 63 – col. 6 line 17 but Miller, Ferstl and Yurekli do not specifically teach accessing resource requirement flags.
However, in analogous art Vance teaches a flag storage for storing flags for computation tasks, and wherein the scheduler is configured to profile the computation tasks by accessing a respective flag from the flag storage for different computation tasks of the set, and using the flags in determining the memory access requirements and computation requirements for the computation tasks of the set (FIG. 6 is an illustration of the fields comprising an exemplary flag record 600 according to the present invention. There is a record such as illustrated in FIG. 5 for each flag associated with any activity listed in the program initiative delivery process document, or any resource associated with such an activity. Each flag record comprises the fields illustrated in FIG. 6. A "Identifier" field 602 contains the alphanumeric identifier of the flag. Preferably, "Identifier" field 602 is a one-up counter for each flag. Flags are identified by an "Identifier" field beginning with "F." A "Name" field 604 contains the name of the flag as it will appear in the resource or activity records. A "Description" field 606 contains a brief description of the flag that provides a user with more information regarding the particular resource in at least col. 8 lines 27-57 and abstract).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the accessing resource requirement flags of Vance with the system of Miller, Ferstl and Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of providing ease of access, tracking and manipulation of resource requirement information (See at least Vance col.5 lines 48-65 and col. 8 lines 42-57).

Claims 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. Pat. No. US 7,389,506 B1 (hereafter Miller) in view of Ferstl et al. Pub. No. US 2004/0044718 A1 (hereafter Ferstl) in view of Yurekli et al. Pub. No. US 2008/0066072 A1 (hereafter Yurekli) as applied to claims 1, 10-14, 18 and 21 above and in further view of Benedetti et al. Pub. No. US 2005/0076043 A1 (hereafter Benedetti).

With regard to claim 8, Miller, Ferstl and Yurekli teach the machine-implemented method of claim 1,
Miller, Ferstl and Yurekli do not specifically teach grouping based on target memory utilization.
However, in analogous art Benedetti teaches wherein a grouping of computation tasks is formed using a target memory utilization (The process continues to block 330, wherein the executor retrieves the profiles of the running jobs and the eligible jobs from the workload database. For each resource taken into consideration (processing power, working memory and input/output activity), a current usage is estimated at block 331 summing the corresponding attributes of all the running jobs. A test is then made at block 332 to verify whether a predefined threshold condition is still met should the first eligible job (in the preference sequence) be submitted; for example, the threshold condition specifies a maximum allowable processing -usage, a maximum allowable memory-usage and a maximum allowable I/O-usage in at least ¶ [0033]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the grouping based on target memory utilization of Benedetti with the system of Miller, Ferstl and Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficient distribution and balancing of workloads, increasing throughput, avoiding overloading, and reducing job competition and resource contention (See at least Benedetti ¶ [0106] – [0110]).

With regard to claim 15, Miller, Ferstl and Yurekli teach the processor of claim 11, further comprising
Miller, Ferstl and Yurekli do not specifically teach grouping based on target memory utilization.
However, in analogous art Benedetti teaches memory, wherein the scheduler is configured to group the instances of the computation tasks for execution into groups based on a target for memory usage (The process continues to block 330, wherein the executor retrieves the profiles of the running jobs and the eligible jobs from the workload database. For each resource taken into consideration (processing power, working memory and input/output activity), a current usage is estimated at block 331 summing the corresponding attributes of all the running jobs. A test is then made at block 332 to verify whether a predefined threshold condition is still met should the first eligible job (in the preference sequence) be submitted; for example, the threshold condition specifies a maximum allowable processing -usage, a maximum allowable memory-usage and a maximum allowable I/O-usage in at least ¶ [0033]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the grouping based on target memory utilization of Benedetti with the system of Miller, Ferstl and Yurekli. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving efficient distribution and balancing of workloads, increasing throughput, avoiding overloading, and reducing job competition and resource contention (See at least Benedetti ¶ [0106] – [0110])..

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

The new ground of rejection of claims 1 — 8 and 10 — 21 under 35 U.S.C. 101 as allegedly being directed to an abstract idea’ is respectfully traversed. The Office action contends that the method could be performed “in the mind.” This contention is in error as the claims clearly relate to scheduling tasks to be executed in a processor and thus clearly invoke a real world apparatus and are not ‘abstract.’
Specifically, as part of the first step of the A/ice/Mayo test, the Office action asserts that the independent claims relate to an abstract idea, specifically in the “mental process’ category. This assertion does not seem to be correct, particularly since independent claims 10 and 11 recite entirely tangible physical articles/machines. Therefore, Applicant submits that, when viewed as a whole, the patent eligibility of at least claims 10 and 11 is self-evident.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, Examiner would like to point out that the current guidance is the 2019 Patent Eligibility Guidance (2019 PEG), which builds upon the Alice/Mayo framework, however, the 2019 PEG is the framework guiding current patent examination. Second, the 2019 PEG is a multi-pronged analysis that in Step 2A Prong 1 first determines whether the claim recites an abstract idea, but for the recitation of generic computing components. It is then at Step 2A prong 2 that additional elements are analyzed to determine if they integrate the abstract idea into practical application (if not the claim is directed to the abstract idea). It is at this step that the “processor” Applicant is arguing would be evaluated. Applicant is both conflating Step 2A prong 1 and 2 and utilizing old guidance to assert that the processor corresponds to “entirely tangible physical articles/machines” and thus the claim recite eligible subject matter.
As demonstrated in Examiner’s detailed analysis in rejection above, which conforms to the 2019 PEG framework, but for the recitation of generic computing components, the claimed limitations are ones that may be performed mentally, that is, a mental process. At Step 2A prong 2, Examiner has further given consideration to the additional element of “a processor”, however, this is merely a recitation of a generic processing component for carrying out the abstract idea. Thus, the additional element is not sufficient to integrate the abstract idea into practical application (see at least MPEP § 2106.05(b)). Further, similar analysis at Step 2B also reveals that the additional element of a processor does not amount to significantly more than the abstract idea.
Argument has not been found to be persuasive.
For example, claim 11 defines a graphics rendering processor, which is clearly a practical application of hardware and thus cannot possibly fall within a “mental act.” It should be self-apparent that a person cannot practically perform graphics rendering in the mind or with pen and paper. Applicant submits that the same logic applies for independent claim 10, i.e., since claim 10 requires that the medium contains instructions capable of causing the processor to carry out the scheduling steps. Again, it should be self-apparent that no mental process could cause scheduling steps to be carried out on a computer processor.
Yet further, claim 1 as amended herein recites that each computation task defines a “graphics rendering process”. This amendment highlights the practical applications encompassed by the claim, i.e., as exemplified in the specification at para. [0003]: “More broadly, ray tracing is an example work load among a variety of workloads that can benefit from practical increases in throughput and/or quality of rendering available within given computation parameters’.
In respect of prong 1 of step 2A of the Alice/Mayo test, the Office action alleges that claim 1 amounts to a “mental process.” In response to this allegation, claim 1 as amended requires that each step is carried out “by a processor,” therefore claim 1 cannot possibly recite a mental act. Moreover, although a human may be capable of profiling and/or scheduling generic manual tasks_(e.g., such as the scheduling of a procedure in a doctor’s office as stated in the Office action), it is self-apparent that a human cannot profile computation tasks, or group computation tasks based on memory access requirements. In other words, the recitation of claim 1 cannot “practically be performed in the human mind.”
For completeness, even if it were considered necessary to assess prong 2 of step 2A, it is again self-apparent that the limitations of the claims are integrated into a practical application, namely, the application of scheduling computation tasks for concurrent processing, and the scheduling of groups of tasks pertaining to a graphics rendering process
With regard to point (b), Examiner respectfully disagrees with Applicant. First, refer to response to point (a) above, the processor is a generic computing component and does not integrate the abstract idea into practical application nor amount to significantly more than the abstract idea. Further, the computation task being graphics rendering tasks generally links the abstract idea to a field of use/technological environment which also does not integrate the abstract idea into practical application nor amount to significantly more than the abstract idea. Moreover, Applicant appears to assert that a person could not mentally perform graphics rendering nor perform graphics rendering with pen and paper, however, this misrepresents the rejection by Examiner and the claims. The claims do not perform graphics rendering, instead, the claims perform an analysis and scheduling of tasks. That is, the evaluation of the characteristics/needs of tasks and the scheduling of the tasks may be performed as a mental process. The fact that the tasks being scheduled are graphics rendering tasks is merely an additional element generally linking the abstract idea to the graphics rendering field of use/technological environment as mentioned above.
Further still, Applicant alleges that “self-apparent that no mental process could cause scheduling steps to be carried out on a computer processor” and that “it is self-apparent that a human cannot profile computation tasks, or group computation tasks based on memory access requirements” This is not the standard set forth in the 2019 PEG. That is, the rejection above does not allege that a computer is electrically connected to the human mind to directly control the computer processor. Instead, at Step 2A prong 1 the claim is evaluated with regard to whether the claim recites a process which could be performed mentally but for the recitation of generic computing components. That is, were the claim elements not being performed by a processor of a computer, are they steps that could be performed mentally? As shown in the detailed analysis in the rejection above, it is clear that a human could mentally evaluate the characteristics/needs (including memory access requirements) of tasks and determine a schedule for the tasks; these are simple observations and evaluations that could be performed mentally. Using a processor does not preclude these as steps a human mind could perform, the recitation of the processor is merely utilizing a generic computing component to apply these abstract idea steps.
Argument has not been found to be persuasive.
Additionally, Applicant submits that the claims integrate whatever alleged “abstract idea” is set forth into a practical application, e.g., in which “the claim clearly improves a technology or computer functionality’. The limitations recited in the claim clearly confer an improvement in computer functionality, as demonstrated in Applicant’s previous arguments of record.
For example, the scheduling of groups of threads sharing certain resources maximizes the available efficiency gains that can be obtained from grouping those threads (where the efficiency gains arise from shared “memory access requirements and computation requirements that enable them to be executed in a group” as recited in claim 1).
With regard to point (c), Examiner respectfully disagrees with Applicant. Applicant alleges that “the scheduling of groups of threads sharing certain resources maximizes the available efficiency gains that can be obtained from grouping those threads”, however, no such maximization would result from the instant claimed and abstract scheduling. The claims evaluate and determine a plan for how to group and execute tasks but the tasks are not actually executed. That is, no improvement is realized by merely determining an allegedly optimized schedule for tasks, rather, this determined schedule has yet to be integrated into practical application wherein such an improvement may be realized. Argument has not been found to be persuasive.
In particular, meeting the criterion of practicality is essential in determining whether a claim recites a mental process. In greater detail, it is self-evident that a human cannot practically interface with a computer to determine, e.g., memory access requirements. It simply would not be possible for a human to run a profiling routine on a computer algorithm, because computer algorithms/tasks behave in a unique way when run on a computer processor that cannot be replicated in the human mind.
With regard to point (d), Examiner respectfully disagrees with Applicant. Applicant’s allegation that “It simply would not be possible for a human to run a profiling routine on a computer algorithm, because computer algorithms/tasks behave in a unique way when run on a computer processor that cannot be replicated in the human mind” is already refuted in response above, see response to point (b), but for the recitation of generic computing components, the steps could be performed mentally and in the instant claims the generic computing components merely carry out the otherwise abstract mental process. Here, however, Examiner would like to further address Applicant’s allegation that their “computer algorithms/tasks behave in a unique way when run on a computer processor”. Examiner notes that no such unique execution of computer algorithms/tasks has been recited by the claims. The instant claims recite using a processor to execute the identified abstract mental process at a high level of generality. Argument has not been found to be persuasive.
The Office action further contends at page 4 that the claim limitations are analogous to the claims held to be abstract in Electric Power Group v. Alstom, 830 F.3d 1350 (Fed. Cir. 2016). Applicant respectfully disagrees. The claims in Electric Power Group pertained to “collecting information, analyzing it, and displaying certain results’ whereby the claims were held to be abstract only because “the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.” Clearly, the present claim limitations are not recited at a high level of generality: in contrast, the present claims require specifically profiling “memory access requirements” and scheduling groups of instances for concurrent execution on a plurality of processors. Given the specificity of these limitations, not to mention the fact that each computation task relates to a “graphics rendering process’, it should be self-apparent that the present claim limitations cannot practically be performed in the human mind.
With regard to point (e), Examiner respectfully disagrees with Applicant. First, Examiner notes that the instant claims are rejected on their own merits within the framework of the 2019 PEG and that comparison to  Electric Power Group (EPG) is merely an exemplary elucidation by comparison to an actual court case determined as ineligible. This having been said, the comparison is still apt. Just as EPG, the instant claims merely analyze information about tasks to execute and similarly as is linked to the electric power grid area, the instant claims are generally linked to the graphics processing area. Applicant alleges increased specificity of the instant claims, it is unclear how this relates to EPG as those claims could be argued as significantly more specific than the instant claims, however, regardless of comparison to EPG, Applicant has failed to demonstrate how this alleged specificity obviates that instant rejection. That is, Applicant has not demonstrated, within the 2019 PEG, how, for example, “profiling memory access requirements” could not be performed mentally or how “computation task relates to a graphics rendering process” integrates the abstract mental process into practical application. Examiner directs Applicant’s attention to the detailed rejection above as well as the response to point (a-d) above where Examiner provides analysis as to how each claim element is evaluated within the 2019 PEG. Argument has not been found to be persuasive.
Firstly, Applicant reiterates an argument that the Office action does not appear to acknowledge or address. As evidenced by the need to add an additional prior art document to the ‘obviousness’ theory, the Examiner appears to recognize that Miller does not disclose scheduling a group of threads “subsequently” to forming the group. The claim recites grouping threads, and subsequently scheduling at least one group (of threads). By contrast the teaching of Miller is to schedule individual threads (e.g., see col. 8, lines 13-18 where threads are “affinitized” one-by-one), but not schedule groups of threads. The independent claims do not recite scheduling individual threads that happen to be in groups; in contrast, the independent claims specify that the groups as an entity are scheduled.
With regard to point (f), Examiner respectfully disagrees with Applicant. First, Examiner did address this argument, a quote of Examiner’s response in the previous Office Action “Examiner has not relied upon Miller to teach scheduling occurs subsequent to the formation of groups in the instant rejection, rather, Examiner has relied upon Yurekli in combination with Miller and Ferstl. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please refer to detailed mapping and combination in rejection above.” That is, Examiner’s position, as affirmed by the board, is that Miller teaches the previously claimed grouping of tasks, however, the amended claim change to scope of the claim to recite that the scheduling occurs subsequent to formation of groups. Therefore, Examiner relied upon an additional reference, Yurekli, to teach the concept of scheduling subsequent to grouping. Argument has not been found to be persuasive.
The only type of grouping taught in Miller is the “one-by-one affinitization.” It thus would not be obvious to modify Miller to solve any problems with Miller, since Miller's basic teaching of “affinitizing” a thread to a processor by the PTAB’s own definition simultaneously “groups” that thread to other threads that have been affinitized to the same processor. The Examiner fails to explain why Miller should be modified to dismantle this basic teaching, and fails to sufficiently articulate how this would be done. In other words, Applicant explained that “affinitizing’ a thread to a processor corresponds to scheduling the thread for execution. Once the thread is scheduled for execution, it is not apparent that anything else needs to be done. Thus, the new proposal of the Office action to modify Miller seems to be based on an effort to reconstruct the invention in hindsight using the claim as a template, and not on any recognized need to improve on Miller or any explanation of how using Yurekli could possibly improve on Miller.
As an example, if the Examiner is relying on Miller as disclosing the concept of grouping, this consequently necessarily requires that the scheduling is performed in the same manner i.e., simultaneously to the grouping. The Office action has failed to justify why the teaching of Miller’s affinitization would be deconstructed and replaced with the teaching of Yurekli, let alone how such a deconstruction would be performed in practice.
Consequently, it would not be obvious to modify Miller in the way suggested by the Examiner, since Miller's core teaching of “affinitizing” a thread to a processor, by the PTAB’s own definition, is to simultaneously “group” that thread to other threads that have been affinitized to the same processor ... For example, “affinitizing” a thread to a processor in Miller amounts to scheduling the thread for execution, thus, there is nothing else to be done after the affinitization. The purported combination of Yurekli and Miller is thus not based on any recognizable incentive to improve Miller, and indeed it has not been demonstrated what sort of modified embodiment such a combination would produce.
With regard to point (g), Examiner respectfully disagrees with Applicant. First, Applicant alleges that in the combination of Miller with Yurekli that “affinitizing’ a thread to a processor corresponds to scheduling the thread for execution. Once the thread is scheduled for execution, it is not apparent that anything else needs to be done”. This is not the combination as presented by Examiner. Instead, Yurekli is modifying the scheduling of Miller to first group tasks and then subsequently schedule the group of tasks as in Yurekli. That is, both Miller and Yurekli group and schedule tasks and Miller is being modified to schedule tasks after having been grouped as in Yurekli.
Yurekli teaches, in at least [0293] “create bundled groups of tasks within a single project so all tasks in the bundled group are assigned to a single resource. The purpose of this functionality is to create logical grouping of tasks that could be assigned to a single resource” and, in at least ¶ [0038] – [0039], “where tasks having identical bundle parameter belong to the same group of tasks. A grouping of tasks may be of particular advantage for tasks that are exemplarily assigned to the same resource” Moreover, Yurekli in at least ¶ [0297] “When setting a project as `Ready to be scheduled` the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task”, thus scheduling groups of tasks subsequent to the formation of groups.
Just as Miller schedules threads in consideration of the memory and computation, resources, requirements (see at least Miller col. 8 lines 19-37 and 48-59), so too does Yurekli schedule tasks in view of resource requirements (see at least ¶ [0293] and ¶ [0038] – [0039]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the tasks are formed first into groups and scheduled subsequently to the grouping of Yurekli with the thread grouping and scheduling of Miller resulting in a system in which the threads of Miller that have been grouped through one-by-one affinization scheduling to the same resource based on memory access requirements and computation requirements are instead grouped first, on the basis of resource requirements and then subsequently scheduled, as in Yurekli. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of ensuring the continuity in the execution of the tasks, e.g. all tasks in the bundle are assigned to the same resource so that the resource can use the output of a predecessor task for the successor tasks. Similarly, if there is no dependency interrelation, bundled tasks might be sharing same material for the execution, therefore assigning those tasks to the same resource may be advantageous. A grouping of tasks may be of particular advantage for tasks that are exemplarily assigned to the same resource (see at least Yurekli ¶ [0038] – [0039]).
In modifying Miller with Yurekli, an advantage may be realized wherein it is ensured that tasks may be grouped advantageously to take maximum advantage of the required and available resources. For example, in the method of Miller alone, incoming threads affinitized one-by-one may not optimally utilize resources, however, when modified by the method of Yurekli, considering groups of tasks as a whole first before scheduling allows for advantageous grouping to maximize resource utilization (i.e. “bundled tasks might be sharing same material for the execution” (Yurekli ¶ [0038] – [0039]) and thus is advantageous to know this and group the task prior to scheduling whereas in Miller grouping by scheduling one-by-one may occupy all of a resource before processing a thread which could advantageously be run together with another thread on that resource. Thus, modifying Miller with Yurekli may realize this benefit).
Argument has not been found to be persuasive.
The Office action at page 21 characterizes Yurekli as teaching “scheduling, subsequently to forming the at least one group of instances of the computation tasks, said at least one group to be executed,” and relies on ¶ [0297] of Yurekli in support of this characterization. However, Applicant submits that the reliance on this paragraph is misplaced as the description is taken out of context of the rest of the disclosure. In particular, while this paragraph uses the terms ‘scheduling’ and ‘tasks,’ as in “Demand management 300 may also include the functionality of setting projects as "Ready to be Scheduled" so that projects are only considered for scheduling once the users has indicated that the project is ‘Ready to be scheduled,” these terms in Yurekli do not have the same meaning as used in the present application (or in Miller). Specifically, the “demand management 300” is disclosed in greater detail in ¶ [0226] of Yurekli, which explains that: “Demand management 300 Is focused on capturing client work requests; setting up and planning projects to satisfy client demand; classification of client demand to enable scheduling to available resources; prioritizing projects based on project savings potential’.
In other words, the “demand management 300” of ¶ [0297] does not correspond to scheduling a group of tasks for execution as required by claim 1 (or to “affinitizing’ as disclosed by Miller). By contrast, Yurekli merely discloses that projects can be “considered for scheduling’. The meaning of “scheduling” in Yurekli is thus entirely different to the meaning in claim 1, because “scheduling” a project in Yurekli means organizing that project, e.g., distributing tasks amongst appropriate resources as disclosed in ¶ [0268]: “scheduling task demands to available capacity’. The disclosure in ¶ [0297] thus merely indicates that a project is ready to be organized/allocated amongst resources and does not disclose scheduling groups of instances of computation tasks for concurrent execution.
With regard to point (h), Examiner respectfully disagrees with Applicant. Applicant points to various parts of Yurekli’s disclosure pertaining to determining tasks of a project, however, Examiner has not relied upon teachings of what task belong to a project. Rather, Examiner has relied upon the teaching from the paragraph which Examiner cited. That is, all the citations Applicant points to having already been completed and are superfluous with regard to the teaching on which Examiner relies that once a project is ready to be scheduled “the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task” (¶ [0297]). Examiner is relying upon this scheduling decision, looking at all the tasks of the project and determining which tasks may be grouped together on resources. It is the system, not a user, that checks whether there exists a valid solution wherein tasks may be grouped on available resources. It is subsequent to making this determination of groups of tasks and corresponding resources that the groups of tasks are actually scheduled on the resources. Argument has not been found to be persuasive.
Moreover, projects are considered for scheduling in response to a user indication, and not in response to formation of groups of tasks as required by claim 1. There is no disclosure in Yurekli of any groups having been formed within the projects prior to their scheduling; in contrast, the scheduling in Yurekli appears to be the first point at which any grouping of tasks is performed (e.g., based on any of “classification of resource skill profiles, category experience and location to match available resources to project tasks” para. [0297)).
With regard to point (i), Examiner respectfully disagrees with Applicant. Examiner directs Applicant’s attention to response to point (h) above, Examiner does not rely on the formation of project but rather the determination of groups of tasks for scheduling on resources. Moreover, this determination is not in response to a user indication. When the system has a project to schedule, it “should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task”, ¶ [0297]. That is, when the systems receives a project, the system, alone without invention by a user, determines an appropriate grouping of tasks for scheduling on resources. Argument has not been found to be persuasive.
The Office action states that “it is determined whether a project is ready to be scheduled... before it Is “ready to be scheduled” and therefore the scheduling occurs subsequent to the formation of groups.” Office action at 21. Applicant respectfully cannot follow the logic of this statement, because determining whether a project is ready to be scheduled clearly does not relate to forming groups within that project. The extent of “determining” the readiness for scheduling in Yurekli merely amounts to checking “the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution” such as a “valid resource combination’ (as in ¶ [0297]). Checking that at least one valid combination exists is clearly different from actually executing the formation, i.e., making the combination.
With regard to point (j), Examiner respectfully disagrees with Applicant. The logic is plain. Before a project is marked as “Ready to be scheduled”, “the system should perform a check on the validity of the parameters used in setting up the project to ensure that the project has at least one valid scheduling solution, e.g. all tasks/task bundles in the project must have at least one valid resource combination that matches the location, task profile, and category experience required to complete the task” (¶ [0297]). Thus, the determination of task bundles, groups, and their correspondence with resource, is formed prior to the occurrence of scheduling as a valid combination of task groups and resource must be determined prior to scheduling the project. Moreover, the bundling of tasks for execution on the same resource is not performed by a user. The disclosure is devoid of any recitation of the user bundling tasks as Applicant asserts. At least ¶ [0038] – [0039] describe task bundling but there are numerous other instances throughout the disclosure (i.e. ¶ [0138] – [0141]) wherein task bundling on a single resource is performed by the system and not based on user indication.
Further, regarding Applicant’s assertion that “Checking that at least one valid combination exists is clearly different from actually executing the formation, i.e., making the combination”, is not the correct question. Checking for valid combination is verifying the validity of the formed task bundles. As demonstrated, the system bundle tasks for scheduling on a single resource, thus checking that these bundles have a valid resource combination is further evidence that the groups have been formed prior to the scheduling, the very concept for which Examiner relies upon the reference.
Argument has not been found to be persuasive.
For completeness, Applicant notes that the Office action also refers to ¶ [0077] of Yurekli, however it cannot be seen how this supports the Examiner’s argument. For example, ¶ [0076-0077] merely disclose assigning individual processes to resources, and there is no mention of any prior “group” having been formed which is subsequently scheduled.
With regard to point (k), Examiner respectfully disagrees with Applicant. Examiner does not agree with this characterization of Yurekli. ¶ [0077] discloses that “allocating processes 118 to resources 106 according to the selected resource-task assignment set. Accordingly in step ST35 an allocation 120 is created that defines a precise scheduling of the processes 118 and their allocation to the resources 106”. In at least ¶ [0037] “the process specification and/or the task specification may comprise for one or more processes and/or tasks a forced resource assignment of said process or task to a specific resource” and as previously established, the system forms bundles of tasks for scheduling on a single resource (see at least ¶ [0038] – [0039]), therefore, the “resource-task assignment set[s]” of ¶ [0077] comprises task bundles as in ¶ [0037] – [0039] and thus in “determin[ing] whether the scheduling should be completed”, ¶ [0076] – [0077], the scheduling is occurring subsequent to grouping tasks. Argument has not been found to be persuasive.
In general, Yurekli is directed to allocating processes such as production processes for a particular vehicle or a component thereof; service and/or repair orders for vehicles or components thereof; production processes within an assembly line; customer orders, spare parts or subassembly delivery, such as a process for producing a mudguard for a car, which involves plurality of tasks, such as cutting and/or punching metal, bending/folding the metal to specific shape, drilling or punching holes for passing wire through the holes or for screwing additional components to the mudguard, welding, painting, etc. Each task belongs to a task category, such as drilling, milling, bending, welding, cutting metal up to a predetermined thickness, cutting metal thicker than said predetermined thickness, punching, cleaning, painting, gluing, assembly, simulation, crash test, wind tunnel test, etc. See Yurekli ¶ [0025] — [0026]. Tne resources described by Yurekli are a robot, computer, worker, drill, polishing machine, and workplace. See Yurekli ¶ [0026]. Thus, Yurekli does not relate to the particular problems and concerns with scheduling of computation tasks to computing units within a multiprocessor environment, which is the subject of the present invention.
For example, the summary on page 1 of Yurekli discloses a “system and method for allocating processes to a plurality of resources that provides an improved utilization of the resources and an improved throughput...”. The disclosure of Yurekli is therefore entirely generic, e.g., see Fig. 10 which illustrates merely allocating various work-related tasks using a “work allocation model”. In other words, the disclosure of Yurekli relates to high-level and generic work management. Consequently, a person having skill in the art would not have considered Yurekli’s teachings in combination of Miller in the first instance as they pertain to separate and distinct concepts.
With regard to point (l), Examiner respectfully disagrees with Applicant. First, Applicant interprets the field of Yurekli far too narrowly. See at least ¶ [0002] of Yurekli’s background “In various environments, such as the manufacturing industry, consulting services, or computer-implemented processes, for example, controlling the scheduling and the allocation of individual processes in a project is often a critical task for insuring a smooth and efficient production flow. For a plurality of processes requiring large resource capacities and a plurality of different resource capabilities, focusing on one or more prioritized processes or resources often result in an undesirable idle time of other resources”. That is, Yurekli is reasonably pertinent to the problem being solved by Miller and the instant application (see MPEP § 2141.01(a)(I) “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”) as Yurekli is directed to task management and resource allocation in general and also specifically within an environment of “computer-implemented processes”. See also the abstract in Yurekli further elucidating the much broader field of endeavor than Applicant suggests.
Moreover, even if Yurekli arguendo was directed only to the automotive/industrial fields as Applicant asserts (which is not acquiesced), the concept relied upon of forming groups of tasks before scheduling tasks is still pertinent even though it is in a different field as this concept of Yurekli is applicable to Miller and the instant invention.
Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday-Friday 6am-2pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195